Egan Jr., J.
Appeal from a judgment of the Supreme Court (Devine, J.), entered August 23, 2010 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a decision of the Board of Parole denying his request for parole release. Supreme Court dismissed the proceeding following joinder of issue, and petitioner appeals. Inasmuch as petitioner reappeared before the Board in May 2011 and again has been denied parole release, his appeal is dismissed as moot (see Matter of Perkins v New York State Div. of Parole, 80 AD3d 1045, 1046 [2011]; Matter of Williams v Alexander, 65 AD3d 1412, 1413 [2009]).
Peters, J.E, Rose, Malone Jr. and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.